Appeal from order of the Surrogate’s Court, Queens county, directing that appellant Sophie Sutter appear for examination in a discovery proceeding. Order modified so as to limit examination to property of the decedent other than the six bank accounts and as so modified affirmed, with ten dollars costs and disbursements to appellants, payable out of the estate, the examination to proceed on five days’ notice. The order is broader than it is claimed to be or intended to be by the respondent. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.